DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed June 30, 2021, has been entered. Prior to the amendment, claims 1-15 were pending in the application.  In the amendment, claims 2, 5-8, and 11-15 are canceled.  Accordingly, after entry of the amendment, claims 1, 3-4, and 9-10 are pending; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 101
4.	Claims 1, 3-4, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea (i.e., a judicial exception), without significantly more.  
The claims recite a method for danger assessment and prediction of water inrush in a roof aquifer of a coal seam.  The recited method of claim 1, for example, includes steps such as calculating a water abundance index according to position classification of the roof, obtaining a water inrush assessment result of the roof according to the previously-calculated water abundance index and excavation area position information, all of which can be performed in the human mind or are the equivalent of human mental work.  Accordingly, the recited steps constitute an abstract idea in the form of a mental process.  The dependent claims recite limitations that merely further characterize the abstract idea of claim 1.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the additional element discussed above (i.e., coal seam mining) this language, as indicated above, at best, simply links the use of the judicial exception to a particular technological environment.  The remaining claims do not recite any further limitations that would cause the abstract idea to be integrated into a practical application or that encompass significantly more than the abstract idea.  

Claim Rejections - 35 USC § 112
5.	The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, advanced in the previous Office action have been withdrawn in view of applicant’s arguments.

6.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, advanced in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments.

Claim Rejections - 35 USC § 102
7.	The rejections under 35 U.S.C. 102(a)(2) set forth in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments.

Response to Arguments
8.	Applicant's arguments submitted in the response filed June 20, 2021, have been fully considered, as addressed below.
With respect to the rejection under 35 U.S.C. 101, applicant argues that amended claim 1 recites more than just abstract concepts that can be performed in the human mind.  In support of this position, applicant lists (at pages 7-8 of the response) a multitude of steps from the claim.  In response, it is pointed out that all of these steps relate to “obtaining” information, “determining” an index or a height of a zone, or “calculating” an index, all of which which can be performed in the human mind or are the equivalent of human mental work.  Further, at least some of the “calculating” steps also represent mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, and/or mathematical calculations) in addition to being mental processes.  
Applicant further argues, with respect to the 35 U.S.C. 101 rejection (on page 9 of the response), that amended claim 1 recites, in particular, “drawing a contour map of water abundance according to the water abundance index” and “drawing a contour map of water inrush danger according to the danger index of water inrush” and that these recitations render claim 1 significantly more than a mental process that can be performed in one’s mind.  In response, it is pointed out that a mental process that can be performed by a human using a pen and paper is still considered an abstract idea (see MPEP 2106.04 III).
Accordingly, the 35 U.S.C. 101 rejection is believed to be proper and is maintained in the current Office action.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        14 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672